Citation Nr: 1229696	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  00-14 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1966 to October 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2000 rating decision in which the RO, inter alia, granted service connection for arthritis of the right hip, and assigned an initial 10 percent rating, effective October 20, 1999.  In January 2001, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2001, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2001. 

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for arthritis of the right hip, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In December 2004, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing the requested action, the AMC continued to deny the claim (as reflected in a June 2006 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration. 

In March 2009, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for arthritis of the right hip.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, counsel for the Veteran and the VA Secretary filed a Joint Motion with the Court to partially vacate and remand the March 2009 decision regarding the claim currently on appeal for the Board to address the Veteran's right hip replacement surgery in February 2006, and its effect on the Veteran's increased rating claim.  By Order dated March 2010, the Court granted the Joint Motion, vacating the March 2009 Board decision and remanding this matter to the Board for further proceedings consistent with the Joint Motion. 

In December 2010, the Board remanded the Veteran's claim again to the RO, via the AMC in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an April 2012 SSOC) and returned the matter on appeal to the Board for further consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC in Washington, D.C. VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

In the March 2010 JMR, the parties asserted that the Board had failed, in its March 2009 denial of an initial rating in excess of 10 percent for right hip disability, to consider evidence pertaining to a 2006 right hip replacement surgery.  In this regard, the parties pointed to VA treatment records from January, April, and June of 2006 which indicated that the Veteran had undergone a right hip replacement procedure sometime during February 2006.  The parties noted further that the Veteran had most recently been afforded a VA examination to explore the severity of the Veteran's right hip disability in July 2005, before his apparent right hip procedure in February 2006.  Hence, the parties asserted, the Board also needed to consider whether a new VA examination was necessary to assess the post-surgical status of the Veteran's right hip disability.

As noted above, this matter was subsequently remanded in December 2010 for further development, to include: efforts to obtain additional VA treatment records dated from June 2006; efforts to obtain additional private treatment records pertinent to reported hip surgeries in 2006 and 2007; arranging the Veteran for a new VA examination of his right hip; and readjudicating the Veteran's claim.  Consistent with the Board's remand, a December 2010 letter was mailed to the Veteran in which he was asked to identify, on a signed VA Form 21-4142 release bearing the names and addresses for records from any additional facilities where he had been treated for his right hip, to include his surgeries in 2006 and 2007.  A response was not immediately received from the Veteran.  Additional VA treatment records dated through November 2010 were obtained and the Veteran was afforded a new VA examination in February 2011.  Subsequently, the Veteran's claim was readjudicated in an April 2012 SSOC.

One month after issuance of the SSOC, the RO received from the Veteran's representative February 2006 and January 2007 surgical reports for total right and left hip replacement surgeries respectively.  According to these records, both surgeries were performed by Dr. M.J.P. at Kaleida Health Buffalo General Hospital.  The Board notes that no prior efforts have been made by VA to obtain the Veteran's treatment records from either Dr. M.J.P. or Kaleida Health Buffalo General Hospital.  Nonetheless, the RO did not perform any further development or readjudicate the Veteran's claim on the basis of this newly received evidence.

In view of the foregoing, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, to include  following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  After obtaining any necessary authorization, the RO should also attempt to obtain the Veteran's treatment records from Dr. M.J.P. at Kaleida Health Buffalo General Hospital at the address noted on the February 2006 and January 2007 operative records.

While this matter is on remand, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  The record indicates that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Batavia, New York and in Warsaw, New York, and, the claims file contains treatment records from these facilities through November 2010.  Hence, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should obtain from the Batavia VAMC and Warsaw VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since November 2010, following the current procedures for requests for records from Federal facilities under 38 C.F.R. § 3.159(c).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the Veteran's claim should include consideration of all evidence added to the record since the RO's last adjudication of the Veteran's claims.  Moreover, in adjudicating the claim, the RO should address whether "staged" rating of the Veteran's right hip disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson v. West, 12 Vet. App. 119 (1999), is appropriate.



Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Batavia, New York and Warsaw, New York VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since November 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  The RO should also obtain the Veteran's treatment records from Dr. M.J.P. at Kaleida Health Buffalo General Hospital, at the address noted on the February 2006 and January 2007 operative records in the claims file.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to record since the RO's last adjudication of the claims) and legal authority (to include whether staged rating, pursuant Fenderson (cited above) is appropriate).

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


